Exhibit 10.1

WAVE LIFE SCIENCES LTD.

 

2019 EMPLOYEE SHARE PURCHASE PLAN

 

The following constitute the provisions of the 2019 Employee Share Purchase Plan
(the “Plan”) of Wave Life Sciences Ltd. (the “Company”).

 

1.Purpose.  The purpose of the Plan is to provide Employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Ordinary Shares in
the capital of the Company.  It is the intention of the Company to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code.  The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

 

2.Definitions.

 

(a)“Board” shall mean the Board of Directors of the Company as constituted at
any time, or a committee of the Board named by the Board to administer the Plan.

 

(b)“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)“Company" shall mean Wave Life Sciences Ltd. a corporation formed in
Singapore, and any successor thereto.

 

(d)“Compensation” shall mean regular rate of salary or wages plus overtime,
shift premium and commissions that is taxable ordinary income for federal income
tax purposes received by the Employee from the Company or a Designated
Subsidiary, but excluding bonuses or other similar compensation, relocation,
expense reimbursements, tuition or other reimbursements and income realized as a
result of participation in any share option, share purchase or similar plan of
the Company or a Designated Subsidiary.

 

(e)“Continuous Status as an Employee” shall mean the absence of any interruption
or termination of service as an Employee.  Continuous Status as an Employee
shall not be considered interrupted in the case of a leave of absence agreed to
in writing by the Company, provided that such leave is for a period of not more
than 90 days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.

 

(f)“Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

 

(g)“Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

(h)“Employee” shall mean any person who is employed by the Company or one of its
Designated Subsidiaries for tax purposes and who is customarily employed for at
least 20 hours per week and more than five months in a calendar year by the
Company or one of its Designated Subsidiaries.

 

(i)“Exercise Date” shall mean the last business day of each Offering Period of
the Plan.

 

(j)“Exercise Price” shall mean with respect to an Offering Period, an amount
equal to 85% of the Fair Market Value of an Ordinary Share on the Offering Date
or on the Exercise Date, whichever is lower.

 

(k)“Fair Market Value” shall mean on a given date (i) if the Ordinary Shares are
listed on a national securities exchange or traded in the over-the-counter
market and sales prices are regularly reported for the Ordinary Shares, the
closing or last sale price of the Ordinary Shares for such date (or, in the
event that the Ordinary Shares are not traded on such date, on the immediately
preceding trading date), on the composite tape or other comparable reporting
system; or (ii) if the Ordinary Shares are not listed on a national securities
exchange and such price is not regularly reported, the mean between the bid and
asked prices per share at the close of trading in the over-the-counter market.  

 

 

--------------------------------------------------------------------------------

 

(l)“Offering Date” shall mean the first business day of each Offering Period of
the Plan.

 

(m)“Offering Period” shall mean a period of six months as set forth in paragraph
4 of the Plan.

 

(n)“Ordinary Shares” shall mean ordinary shares in the capital of the Company,
or such other securities of the Company as may be designated by the Committee
from time to time in substitution thereof.

 

(o)“Plan” shall mean this Wave Life Sciences Ltd. 2019 Employee Share Purchase
Plan.

 

(p)“Subsidiary” shall mean a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

 

3.Eligibility.

 

(a)Any person who has been continuously employed as an Employee for three months
as of the Offering Date of a given Offering Period shall be eligible to
participate in such Offering Period under the Plan and further, subject to the
requirements of paragraph 5(a) and the limitations imposed by Section 423(b) of
the Code. All Employees granted options under the Plan with respect to any
Offering Period will have the same rights and privileges except for any
differences that may be permitted pursuant to Section 423.

 

(b)Any provisions of the Plan to the contrary notwithstanding, no Employee shall
be granted an option under the Plan (i) if, immediately after the grant, such
Employee (or any other person whose shares would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own shares and/or hold outstanding
options to purchase shares possessing five percent (5%) or more of the total
combined voting power or value of all classes of share capital of the Company or
of any Subsidiary of the Company, (ii) which permits his or her rights to
purchase shares under all employee share purchase plans (described in Section
423 of the Code) of the Company and its Subsidiaries to accrue at a rate which
exceeds $25,000 of Fair Market Value, determined at the time such option is
granted, for each calendar year in which such option is outstanding at any time.
In addition, the maximum number of Shares that may be purchased by any
participant during an Offering Period shall equal $25,000 divided by the Fair
Market Value of the Ordinary Shares on the first trading day of such Offering
Period, which price shall be adjusted if the price per share is adjusted
pursuant to paragraph 17.  Any option granted under the Plan shall be deemed to
be modified to the extent necessary to satisfy this paragraph 3(b).

 

4.Offering Periods.  The Plan shall be implemented by a series of Offering
Periods, with a new Offering Period commencing on January 15th and July 15th of
each year or the first business day thereafter (or at such other time or times
as may be determined by the Board). The initial Offering Period shall commence
on January 15, 2020 and shall end on July 14, 2020 (the “Initial Offering
Period”).  

 

5.Participation.

 

(a)An eligible Employee may become a participant in the Plan by completing an
Enrollment Form provided by the Company and filing it with the Company or its
designee at least 15 days prior to the applicable Offering Date, unless a later
time for filing the Enrollment Form is set by the Board for all eligible
Employees with respect to a given Offering Period.  The Enrollment Form and its
submission may be electronic as directed by the Company.  The Enrollment Form
shall set forth the percentage of the participant's Compensation (which shall be
not less than 1% and not more than 15%) to be paid as Contributions pursuant to
the Plan.

 

(b)Payroll deductions shall commence with the first payroll following the
Offering Date, unless a later time is set by the Board with respect to a given
Offering Period and shall end on the last payroll paid on or prior to the
Exercise Date of the Offering Period to which the Enrollment Form is applicable,
unless sooner terminated as provided in paragraph 10.

 

2

 

--------------------------------------------------------------------------------

 

6.Method of Payment of Contributions.

 

(a)Each participant shall elect to have payroll deductions made on each payroll
during the Offering Period in an amount not less than 1% and not more than 15%
of such participant's Compensation on each such payroll; provided that the
aggregate of such payroll deductions during the Offering Period shall not exceed
15% of the participant's aggregate Compensation during said Offering Period (or
such other percentage as the Board may establish from time to time before an
Offering Date).  All payroll deductions made by a participant shall be credited
to his or her account under the Plan.  A participant may not make any additional
payments into such account.

 

(b)A participant may discontinue his or her participation in the Plan as
provided in paragraph 10, or, on one occasion only during the Offering Period,
may decrease, but may not increase, the rate of his or her Contributions during
the Offering Period by completing and filing with the Company a new Enrollment
Form authorizing a change in the deduction rate.  The change in rate shall be
effective as of the beginning of the next payroll period following the date of
filing of the new Enrollment Form, if the Enrollment Form is completed at least
ten business days prior to such date, and, if not, as of the beginning of the
next succeeding payroll period.

 

(c)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and paragraph 3(b), a participant’s payroll deductions may
be decreased to 0% at such time during any Offering Period which is scheduled to
end during the current calendar year that the aggregate of all payroll
deductions accumulated with respect to such Offering Period and any other
Offering Period ending within the same calendar year equals $21,250. Payroll
deductions shall recommence at the rate provided in such participant’s
Enrollment Form at the beginning of the first Offering Period which is scheduled
to end in the following calendar year, unless terminated by the participant as
provided in paragraph 10.

 

7.Grant of Option.  On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on the Exercise Date of such Offering Period a number of Ordinary
Shares determined by dividing such Employee's Contributions accumulated prior to
such Exercise Date and retained in the participant's account as of the Exercise
Date by the applicable Exercise Price; provided however, that such purchase
shall be subject to the limitations set forth in paragraphs 3(b) and 12.  

 

8.Exercise of Option.  Unless a participant withdraws from the Plan as provided
in paragraph 10, his or her option for the purchase of Shares will be exercised
automatically on the Exercise Date of the Offering Period, and the maximum
number of full Shares subject to the option will be purchased for him or her at
the applicable Exercise Price with the accumulated Contributions in his or her
account.  If a fractional number of shares results, then such number shall be
rounded down to the next whole number and any unapplied cash shall be carried
forward to the next Exercise Date, unless the participant requests a cash
payment.  The Shares purchased upon exercise of an option hereunder shall be
deemed to be transferred to the participant on the Exercise Date.  During a
participant's lifetime, a participant's option to purchase Shares hereunder is
exercisable only by him or her.

 

9.Delivery.  Shares shall be held for each participant's benefit by a broker
designated by the Company.  Any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full Share shall be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in paragraph 10
below.  Any other amounts left over in a participant’s account after an Exercise
Date shall be returned to the participant.

 

10.Withdrawal; Termination of Employment.

 

(a)A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan by giving written notice to the
Company or its designee at any time at least five business days prior to the
Exercise Date of the Offering Period.  All of the participant's Contributions
credited to his or her account will be paid to him or her promptly after receipt
of his or her notice of withdrawal and his or her option for the current period
will be automatically terminated, and no further Contributions for the purchase
of Shares will be made during the Offering Period.

3

 

--------------------------------------------------------------------------------

 

(b)Upon termination of the participant's Continuous Status as an Employee prior
to the Exercise Date of the Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and his or her option will be automatically
terminated.

 

(c)In the event an Employee fails to remain in Continuous Status as an Employee
for at least 20 hours per week during the Offering Period in which the Employee
is a participant, he or she will be deemed to have elected to withdraw from the
Plan and the Contributions credited to his or her account will be returned to
him or her and his or her option terminated.

 

(d)A participant's withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company.

 

11.Interest.  No interest shall accrue on the Contributions of a participant in
the Plan.

 

12.Shares.

 

(a)The maximum number of Ordinary Shares which shall be made available for sale
under the Plan shall be 1,000,000 Shares, subject to adjustment upon changes in
capitalization of the Company as provided in paragraph 17, provided that no more
than 500 shares may be purchased by any participant in any one Offering Period
unless such amount is changed by the Board at any time prior to the end of an
Offering Period.  If the total number of Shares which would otherwise be subject
to options granted pursuant to paragraph 7 on the Offering Date of an Offering
Period exceeds the number of Shares then available under the Plan (after
deduction of all Shares for which options have been exercised), the Company
shall make a pro rata allocation of the Shares remaining available for option
grants in as uniform a manner as shall be practicable and as it shall determine
to be equitable.  Any amounts remaining in an Employee's account not applied to
the purchase of Shares pursuant to this paragraph 12 shall be refunded on or
promptly after the Exercise Date.  In such event, the Company shall give written
notice of such reduction of the number of Shares subject to the option to each
Employee affected thereby and shall similarly reduce the rate of Contributions,
if necessary.

 

(b)The participant will have no interest or voting right in Shares covered by
his or her option until such option has been exercised.

 

13.Administration.  The Board shall supervise and administer the Plan and shall
have full power to adopt, amend and rescind any rules deemed desirable and
appropriate for the administration of the Plan and not inconsistent with the
Plan, to construe and interpret the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.

 

14.Designation of Beneficiary.

 

(a)A participant may designate a beneficiary who is to receive any Shares and
cash, if any, from the participant's account under the Plan in the event of such
participant's death subsequent to the end of the Offering Period but prior to
delivery to him or her of such Shares and cash.  In addition, a participant may
designate a beneficiary who is to receive any cash from the participant's
account under the Plan in the event of such participant's death prior to the
Exercise Date of the Offering Period.  If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.  Beneficiary designations shall be made either
in writing or by electronic delivery as directed by the Company.

 

(b)Such designation of beneficiary may be changed by the participant (and his or
her spouse, if any) at any time by submission of the required notice, which may
be electronic.  In the event of the death of a participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such participant's death, the Company shall deliver such Shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

4

 

--------------------------------------------------------------------------------

 

15.Transferability.  Neither Contributions credited to a participant's account
nor any rights with regard to the exercise of an option or to receive Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in paragraph 14) by the participant.  Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds in accordance with paragraph 10.

 

16.Use of Funds.  All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.

 

17.Adjustments Upon Changes in Capitalization.  

 

(a)Subject to any required action by the shareholders of the Company, the number
of Ordinary Shares covered by unexercised options under the Plan and the number
of Ordinary Shares which have been authorized for issuance under the Plan but
are not yet subject to options under paragraph 12(a) (the “Reserve”), as well as
the price per share covered by each unexercised option under the Plan, shall be
proportionately adjusted for any increase or decrease in the number of issued
Ordinary Shares resulting from a share split, reverse share split, share
dividend, combination or reclassification of the Ordinary Shares. Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive.  

 

(b)In the event of the proposed dissolution or liquidation of the Company, an
Offering Period then in progress will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the
Board.  In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger, consolidation or other capital
reorganization of the Company with or into another corporation, each option
outstanding under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, to shorten the
Offering Period then in progress by setting a new Exercise Date (the “New
Exercise Date”).  If the Board shortens the Offering Period then in progress in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Board shall notify each participant in writing, at least ten days prior to
the New Exercise Date, that the Exercise Date for his or her option has been
changed to the New Exercise Date and that his or her option will be exercised
automatically on the New Exercise Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in paragraph 10.  For purposes of
this paragraph, an option granted under the Plan shall be deemed to be assumed
if, following the sale of assets, merger or other reorganization, the option
confers the right to purchase, for each Ordinary Share subject to the option
immediately prior to the sale of assets, merger or other reorganization, the
consideration (whether stock, cash or other securities or property) received in
the sale of assets, merger or other reorganization by holders of Ordinary Shares
for each Ordinary Share held on the effective date of such transaction (and if
such holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Ordinary Shares);
provided, however, that if such consideration received in such transaction was
not solely common stock of the successor corporation or its parent (as defined
in Section 424(e) of the Code), the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Ordinary Shares in the sale of assets, merger or other reorganization.

 

(c)The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserve, as well as the price per share
covered by each outstanding option, in the event that the Company effects one or
more reorganizations, recapitalizations, rights offerings or other increases or
reductions of its outstanding Ordinary Shares, and in the event of the Company
being consolidated with or merged into any other corporation.

 

5

 

--------------------------------------------------------------------------------

 

18.Amendment or Termination.

 

(a)The Board may at any time terminate or amend the Plan.  Except as provided in
paragraph 17, no such termination may affect options previously granted, nor may
an amendment make any change in any option theretofore granted which adversely
affects the rights of any participant provided that an Offering Period may be
terminated by the Board on an Exercise Date or by the Board’s setting a new
Exercise Date with respect to an Offering Period then in progress if the Board
determines that termination of the Offering Period is in the best interests of
the Company and the shareholders or if continuation of the Offering Period would
cause the Company to incur adverse accounting charges in the generally-accepted
accounting rules applicable to the Plan.  In addition, to the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any applicable law or regulation), the Company shall obtain shareholder approval
in such a manner and to such a degree as so required.

 

(b)Without shareholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Ordinary Shares for each participant
properly correspond with amounts withheld from the participant’s Compensation,
and establish such other limitations or procedures as the Board determines in
its sole discretion advisable that are consistent with the Plan.

 

19.Notices.  All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

20.Conditions Upon Issuance of Shares.  Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such Shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any share exchange
upon which the Ordinary Shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.

 

21.Information Regarding Disqualifying Dispositions.  By electing to participate
in the Plan, each participant agrees to provide any information about any
transfer of Shares acquired under the Plan that occurs within two years after
the first business day of the Offering Period in which such Shares were acquired
as may be requested by the Company or any Subsidiaries in order to assist it in
complying with the tax laws.

 

22.Right to Terminate Employment.  Nothing in the Plan or in any agreement
entered into pursuant to the Plan shall confer upon any Employee the right to
continue in the employment of the Company or any Subsidiary or affect any right
which the Company or any Subsidiary may have to terminate the employment of such
Employee.

 

23.Rights as a Shareholder.  Neither the granting of an option nor a deduction
from payroll shall constitute an Employee the owner of Shares covered by an
option.  No Employee shall have any right as a shareholder unless and until an
option has been exercised, and the Shares underlying the option have been
registered in the Company's share register.

 

24.Effective Date and Term of Plan.  The Plan became effective August 15, 2019
and no rights shall be granted hereunder after the earliest to occur of (a) the
Plan’s termination by the Company or (b) the issuance of all Shares available
for issuance under the Plan.

 

25.Applicable Law. The applicable laws of the Republic of Singapore shall govern
all questions concerning the construction, validity and interpretation of this
Plan unless this Plan so specifies the interpretation of other applicable laws
then, in such case, those applicable laws shall govern. The applicable laws
shall include but not be limited to (i) applicable laws of the Republic of
Singapore, including but not limited to, the Singaporean Equity Remuneration
Incentive Scheme and the Income Tax Act of Singapore; (ii) applicable laws of
the United States, including but not limited to, United States federal and state
securities laws and the Code; (iii) applicable laws of Japan, including but not
limited to, the Financial Instruments and Exchange Act of Japan; (iv) any stock
exchange or quotation system on which the  Ordinary Shares are listed or quoted;
and (v) the applicable laws of any foreign country or jurisdiction where Awards
are granted under the Plan.

6

 